
	

113 S2811 IS: Children and Firefighters Protection Act of 2014
U.S. Senate
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2811
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2014
			Mr. Schumer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To prohibit the distribution in commerce of children's products and upholstered
			 furniture containing certain flame retardants, and for other purposes.
	
	1.Short titleThis Act may be cited as the Children and Firefighters Protection Act of 2014.
		2.Prohibition on sale of certain products containing specified flame re­tar­dants(a)DefinitionsIn this section, the terms children's product, consumer product, distribute in commerce, distributor,  import, manufacturer, retailer, and United States have the meanings given such terms in section 3(a) of the Consumer Product Safety Act (15 U.S.C.
			 2052(a)).(b)ProhibitionIt shall be unlawful for any manufacturer, distributor, or retailer to
			 sell, offer for sale, manufacture for sale, distribute in commerce, or
			 import into the United
			 States any children's product or upholstered furniture that
			 contains a flame retardant specified in subsection (c) that exceeds 1,000
			 parts per million total chemical content by weight for any part of the
			 product or furniture.(c)Specified flame retardantsThe flame retardants specified in this subsection are the following:(1)Tris(1,3-dichloro-2-propyl)phosphate (TDCPP) (chemical abstracts service number 13674–87–8).(2)Tris(2-chloroethyl)phosphate (TCEP) (chemical abstracts service number 115–1496–8).(3)Tetrabromobisphenol A (TBBPA) (chemical abstracts service number 79–94–7).(4)Decabromodiphenyl ether (chemical abstracts service number 1163–19–5).(5)Antimony trioxide (chemical abstracts service number 1309–64–4).(6)Hexabromocyclododecane (HBCD) (chemical abstracts service number 25637–99–4).(7)Bis(2-Ethylhexyl)-3,4,5,6-tetrabromophthalate (TBPH) (chemical abstract service number
			 26040–51–7).(8)2-EthylhexYl-2,3,4,5-tetrabromobenzoate (TBB) (chemical abstract service number 183658–27–7).(9)Chlorinated paraffins (chemical abstract services number 85535–84–8).(10)Tris (1-chloro-2-propyl) phosphate (TCPP) (chemical abstract service number 13674–84–5).(11)Such other chemical flame retardants as the Commission may specify by rule under subsection (d)(5).(d)Chronic hazard advisory panel(1)AppointmentNot later than 180 days after the date of the enactment of this Act, the Commission shall appoint a
			 chronic hazard advisory panel pursuant to the
			 procedures of section 28 of the Consumer Product Safety Act (15 U.S.C.
			 2077) to study the effects on human health of all chemical flame
			 retardants as used in children's products or upholstered
			 furniture.(2)Examination(A)In generalThe panel shall, not later than 540 days after the date on which the panel is appointed under
			 paragraph (1), complete an examination of the potential hazards and
			 exposures for the full range of chemical flame retardants that may be used
			 in children's products or upholstered furniture to meet
			 applicable fire safety standards and shall—(i)examine potential health effects of the chemical flame retardants, including—(I)developmental toxicity;(II)carcinogenicity, genetic damage, or reproductive toxicity;(III)endocrine disruption;(IV)toxicity related to the nervous system, immune system, or organs or cause other systemic toxicity;
			 and(V)whether they are—(aa)persistent, bioaccumulative, and toxic; or(bb)very persistent and very bioaccumulative;(ii)consider the potential health effects of such chemical flame retardants, both in isolation and in
			 combination with other flame retardants;(iii)examine biomonitoring studies that document existing levels and likely future levels of chemical
			 flame retardants in children, pregnant women, firefighters (including
			 combustion by-products of chemical flame retardants), and others;(iv)examine data and analysis regarding the chemical flame retardants in household dust, indoor air, or
			 elsewhere in the home environment;(v)consider the cumulative effects of total exposure to flame retardants, both from children’s
			 products, upholstered furniture, and from other sources, such
			 as food, commercial furniture, building insulation, and electronics;(vi)review all relevant data, including the most recent, best-available, peer-reviewed, scientific
			 studies of these chemical flame retardants that
			 employ objective data collection practices or employ other objective
			 methods;(vii)consider the amounts of chemical flame retardants used in consumer products and the total volumes
			 manufactured for use;	and(viii)consider possible similar health effects of chemical flame retardants used in children's products
			 or upholstered furniture.(3)Do novoThe panel's examinations pursuant to this subsection shall be conducted de novo. The findings and
			 conclusions of any previous chronic hazard advisory panel on chemical
			 flame
			 retardants and other studies conducted by the Commission shall be reviewed
			 by the panel but shall not be considered determinative.(4)ReportNot later than 180 days after completing its examination, the panel appointed under paragraph (1)
			 shall submit to the Commission a report on the results of the examination
			 conducted under this section and shall make recommendations to the
			 Commission regarding any chemical flame retardants (or combinations of
			 chemical flame
			 retardants) in addition to those identified in paragraphs (1) through (10)
			 of subsection (c) that the
			 panel determines should be prohibited
			 under subsection (b).(5)Specification of additional chemical flame retardantsNot later than 180 days after receiving the report of the panel under paragraph (4), the Commission
			 shall—(A)evaluate the findings of the chronic hazard advisory panel regarding the examination carried out
			 under paragraph (2);(B)evaluate the recommendations submitted by the chronic hazard advisory panel under paragraph (4);
			 and(C)promulgate a final rule, based on the evaluations carried out under subparagraphs (A) and (B) of
			 this paragraph, that specifies such chemical flame retardants that are not
			 listed in
			 paragraphs (1) through (10) of subsection (c) as the Commission determines
			 that the presence of such chemical flame retardant in any part of a
			 children's product or upholstered furniture may cause
			 substantial personal injury or substantial illness, including—(i)developmental or learning disabilities;(ii)cancer;(iii)endocrine disruption;(iv)reproductive harm; or(v)damage to the nervous system, immune system, or organs or cause other systemic toxicity.(e)Treatment of violationA violation of subsection (b) shall be treated as a violation of section 19(a)(1) of the Consumer
			 Product Safety Act (15 U.S.C. 2068(a)(1)).(f)Product certification and labelingA product subject to subsection (b) of this section shall not be subject to section 14(a)(2) of the
			 Consumer Product Safety Act (15 U.S.C. 2063(a)(2)) with respect to testing
			 for compliance with the requirements of this section.(g)Rulemaking(1)In generalThe Consumer Product Safety Commission shall promulgate rules to carry out this section in
			 accordance with section 553 of title 5, United States Code.(2)Exemption from certain requirementsThe requirements of sections 7 and 9 of the Consumer Product Safety Act (15 U.S.C. 2056 and 2058)
			 shall not apply to a rulemaking under this section.(h)Relation to State lawThis section shall not annul, alter, or affect a provision of  law of a State relating to the
			 presence of a chemical flame retardant in a children's product or
			 upholstered furniture	except to the extent that such
			 provision of law is inconsistent with a provision of this section, and
			 then only to the extent of the inconsistency. For purposes of this
			 section, a provision of law of a State is not inconsistent with the
			 provisions of this section if the protection such provision of law affords
			 any person is greater than the protection provided under this section.(i)Effective date(1)In generalThis Act shall take effect on the date of the enactment of this Act, except subsection (b) shall
			 take effect on the date that is 1 year after the date of the enactment of
			 this Act.(2)ApplicabilitySubsection (b) shall
			 apply with respect to children's products and upholstered
			 furniture manufactured after the date that is 1 year after the date of the
			 enactment of this Act.
